DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12-16 are objected to because of the following informalities:
Claims 12-16 are objected to for apparent errors.  They are all listed as depending on claim 15, including claim 15 itself.  The dependence of claim 15 on itself is clearly defective.  Based on comparison with claims 5-10 and finding antecedent basis for various terms, Examiner believes it was meant to depend on claim 11.  Considering antecedent bases and comparison with claims 5-10 also leads Examiner to believe claims 12-14 and 16 were meant to depend on claim 11.  Accordingly, Examiner has interpreted and suggests amending claims 12-16 to depend on claim 11.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The claim(s) recite(s) abstract ideas, as indicated by in-line comments below. This judicial exception is not integrated into a practical application for reasons also indicated by in-line comments below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for reasons also indicated by in-line comments below.

1. A learning model generating method for detecting an abnormality of a manufacturing facility, the method comprising:
receiving a measured value for a normal state of a manufacturing facility collected through a multi-sensor on a time-by-time basis (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity);
generating a learning model including a predetermined weight set and training the learning model using the measured value (abstract; mathematical concepts; mathematical calculations); and
determining, using the learning model, a threshold corresponding to a boundary between the normal state and an abnormal state of the manufacturing facility and a criterion for determining the abnormal state in a local window representing a predetermined time interval (abstract; mathematical concepts; mathematical calculations).
2. The learning model generating method of claim 1, further comprising:
removing a direction component of the received measured value to use the measured value for training of the learning model (abstract; mathematical concepts; mathematical calculations).
3. The learning model generating method of claim 1, wherein the training of the learning model comprises:
calculating a measured value of a predetermined time t along with a weight set of the learning model and training the learning model by applying a portion of a result of the calculating to a calculation of the weight set and a measured value at t+1 (abstract; mathematical concepts; mathematical calculations).
4. The learning model generating method of claim 1, wherein the training of the learning model comprises:
updating the weight set such that an output value through the learning model is a same as the measured value (abstract; mathematical concepts; mathematical calculations).
5. A method of detecting an abnormality of a manufacturing facility, the method comprising:
receiving a measured value for a current state of a manufacturing facility measured through a multi-sensor on a time-by-time basis (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity);
acquiring an output value for each time by inputting the measured value to a learning model for manufacturing facility abnormality detection (abstract; mathematical concepts; mathematical calculations);
determining whether a proportion of an output value exceeding a threshold of the learning model satisfies a determination criterion of the learning model by comparing the output values to the threshold during a local window of the learning model (abstract; mental processes; observation, evaluation, judgment, or opinion; and mathematical concepts; mathematical relationships); and
determining that the manufacturing facility is abnormal when the determination criterion is not satisfied (abstract; mental processes; observation, evaluation, judgment, or opinion).
6. The method of claim 5, wherein the determining of whether the proportion satisfies the determination criterion comprises:
determining whether the determination criterion of the learning model is satisfied based on a relationship between output values exceeding the threshold during the local window of the learning model (abstract; mathematical concepts; mathematical relationships; and mental processes; observation, evaluation, judgment, or opinion).
7. The method of claim 5, further comprising:
switching, when the manufacturing facility is determined to be abnormal, a control mode of the manufacturing facility to a server control mode controlled by a server or an Internet of things (IoT) terminal control mode controlled by an IoT terminal that performs a manufacturing facility abnormal detection method (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity), based on predetermined control mode setting information (abstract; mental processes; observation, evaluation, judgment, or opinion).
8. The method of claim 5, further comprising:
determining, when the manufacturing facility is determined to be abnormal, a cause of an occurrence of an abnormality in the manufacturing facility through a comparison between the measured value and the threshold and recording information on the cause (abstract; mental processes; observation, evaluation, judgment, or opinion).
9. The method of claim 5, further comprising:
reporting a current state of the manufacturing facility to an operator of the manufacturing facility when the manufacturing facility is determined to be abnormal (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).
10. The method of claim 5, further comprising:
evaluating an accuracy of the learning model and updating a weight set of the learning model (abstract; mathematical concepts; mathematical calculations) when the manufacturing facility is determined to be abnormal (abstract; mental processes; observation, evaluation, judgment, or opinion).
11. A manufacturing facility abnormality detection apparatus comprising:
a processor (does not integrate into a practical application because generic computer performing generic computer functions; not significantly more because generic computer performing generic computer functions);
wherein the processor is configured to receive a measured value for a current state of a manufacturing facility measured through a multi-sensor on a time-by-time basis (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity), acquire an output value for each time by inputting the measured value to a learning model for manufacturing facility abnormality detection (abstract; mathematical concepts; mathematical calculations), determine whether a proportion of an output value exceeding a threshold of the learning model satisfies a determination criterion of the learning model by comparing the output values to the threshold during a local window of the learning model (abstract; mathematical concepts; mathematical relationships, and mental processes; observation, evaluation, judgment, or opinion), and determine that the manufacturing facility is abnormal when the determination criterion is not satisfied (abstract; mental processes; observation, evaluation, judgment, or opinion).
12. The manufacturing facility abnormality detection apparatus of claim 11, wherein the processor is configured to determine whether the determination criterion of the learning model is satisfied based on a relationship between output values exceeding the threshold during the local window of the learning model (abstract; mental processes; observation, evaluation, judgment, or opinion, and mathematical concepts; mathematical relationships).
13. The manufacturing facility abnormality detection apparatus of claim 11, wherein when the manufacturing facility is determined to be abnormal (abstract; mental processes; observation, evaluation, judgment, or opinion), the processor is configured to switch a control mode of the manufacturing facility to a server control mode controlled by a server or an Internet of things (IoT) terminal control mode controlled by an IoT terminal that performs a manufacturing facility abnormal detection method, based on predetermined control mode setting information (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).
14. The manufacturing facility abnormality detection apparatus of claim 11, wherein when the manufacturing facility is determined to be abnormal, the processor is configured to determine a cause of an occurrence of an abnormality in the manufacturing facility through a comparison between the measured value and the threshold and record information on the cause (abstract; mental processes; observation, evaluation, judgment, or opinion).
15. The manufacturing facility abnormality detection apparatus of claim 11, wherein when the manufacturing facility is determined to be abnormal (abstract; mental processes; observation, evaluation, judgment, or opinion), the processor is configured to report a current state of the manufacturing facility to an operator of the manufacturing facility (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).
16. The manufacturing facility abnormality detection apparatus of claim 11, wherein when the manufacturing facility is determined to be abnormal (abstract; mental processes; observation, evaluation, judgment, or opinion), the processor is configured to evaluate an accuracy of the learning model and update a weight set of the learning model (abstract; mathematical concepts; mathematical calculations).





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 9, 11-12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (2019/0354080).
Regarding claim 1, Yoshida et al. disclose a learning model generating method for detecting an abnormality of a manufacturing facility (see paragraphs 2, 5, and 17), the method comprising:
receiving a measured value for a normal state (see paragraph 8) of a manufacturing facility (factory; see paragraphs 2, 5, and 17) collected through a multi-sensor (item 34 may collect a plurality of quantities; see paragraph 23) on a time-by-time basis;
generating a learning model including a predetermined weight set (see paragraph 49) and training the learning model using the measured value; and
determining, using the learning model, a threshold corresponding to a boundary between the normal state and an abnormal state (amount of deviation from specified value take to indicate abnormality; see paragraph 30) of the manufacturing facility and a criterion for determining the abnormal state in a local window representing a predetermined time interval (item (d) in paragraph 30).

Regarding claim 5, Yoshida et al. disclose a method of detecting an abnormality of a manufacturing facility, the method comprising:
receiving a measured value for a current state (see paragraph 8) of a manufacturing facility (factory; see paragraphs 2, 5, and 17) measured through a multi-sensor (item 34 may collect a plurality of quantities; see paragraph 23) on a time-by-time basis;
acquiring an output value for each time by inputting the measured value to a learning model for manufacturing facility abnormality detection (see paragraphs 23-24 and 30);
determining whether a proportion of an output value exceeding a threshold of the learning model satisfies a determination criterion of the learning model by comparing the output values to the threshold during a local window of the learning model (see item (d); see paragraph 30); and
determining that the manufacturing facility is abnormal when the determination criterion is not satisfied (see paragraphs 24 and 30).
Regarding claim 6, Yoshida et al. disclose the method of claim 5, wherein the determining of whether the proportion satisfies the determination criterion comprises:
determining whether the determination criterion of the learning model is satisfied based on a relationship between output values exceeding the threshold during the local window of the learning model (see paragraph 30).
Regarding claim 9, Yoshida et al. disclose the method of claim 5, further comprising:
reporting a current state of the manufacturing facility to an operator of the manufacturing facility when the manufacturing facility is determined to be abnormal (see paragraph 23).

Regarding claim 11, see the foregoing rejection of claim 5, for all limitations except the following.
Yoshida et al. disclose a manufacturing facility abnormality detection apparatus comprising:
a processor (101; see paragraph 21);  ... (limitations similar to those of claim 5).

Regarding claim 12, see the foregoing rejection of claim 6.
Regarding claim 15, see the foregoing rejection of claim 9.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852